Exhibit 10.6

 

合约LOAN AGREEMENT

 

日期：2020年6月15日

 

Date: 15th June 2020

 

通过电子邮件签署 (sign via email)

 

甲方 ：黄朝健Wong Chiu Kin

 

乙方：Summit Networks, Inc.

 

甲乙双方因资金借贷问题达成如下意见。

 

Party A and Party B agree as following regarding the capital lending.

 

甲方黄朝健作为乙方的股东，同意为乙方垫付流动资金12万美金，提供并购项目运作支持。

 

Party A, Wong Chiu Kin, as shareholder of Party B, agrees to lend 120,000 in US
dollar to Party B as financial support for merging and acquiring projects.

 

并确认一下条款：And also confirm the following terms:

 

1，资金用于借贷来入账。

 

The fund can be recorded as loan.

 

2，不计算利息。

 

Interest is not requested.

 

3，在乙方第一次融资后还款。

 

Party B shall repay after the first financing.

  

甲方Party A： /s/Wong Chiu Kin     Wong Chiu Kin  

 

乙方Party B: Summit Networks, Inc.

 

/s/Shu Hua Liu   CEO: Shu Hua Liu  

 

/s/Chao Long Huang   CFO: Chao Long Huang  

 